 
Exhibit 10.54
 
Global Gold Corporation
555 Theodore Fremd Avenue
Rye, NY 10580
 
 
June 30, 2012

Mr. Van Krikorian
5 Frederick Court
Harrison, NY 10528


Re:        Restricted Stock Award


Dear Mr. Krikorian:


As a bonus pursuant to your 2009 employment agreement with Global Gold
Corporation (the “Corporation”)   and as   an inducement for your continuing to
render services to the Corporation, we hereby grant you Five Hundred Thousand
(500,000) shares of the Common Stock of Global Gold Corporation, evidenced by a
certificate of shares of our common stock, $.001 par value per share (the
"Shares"), subject to applicable securities law restrictions and the terms and
conditions set forth herein:
 
1.           For the first six month period commencing July 1, 2012 within which
you render the services provided herein, you shall become fully vested in one
fourth of the total Shares granted hereunder.  For the next six month periods
thereafter commencing on January 1, 2013 through June 30, 2014, you shall become
fully vested in an additional one fourth of the total Shares granted
hereunder.  Thus, if you complete six, twelve, eighteen, and then twenty four
months of service as provided hereunder, you shall be vested in 125,000,
250,000, 375,000, and then 500,000 of the Shares granted hereunder,
respectively.
 
2.           In the event of your termination of your employment on or before
the expiration of the initial  six month period commencing with the date hereof
or any subsequent six month period thereafter during the twenty four month
period commencing with July 1, 2012 for any reason, you shall forfeit all right,
title and interest in and to any of the Shares granted hereunder which have not
become vested in you, without any payment by the Company therefore unless
mutually agreed otherwise, except in the case of a Change in Control. All Shares
shall vest upon the occurrence of a Change of Control (as defined herein)
without further action by you or the Corporation.
 
3.           (a)           Any Shares granted hereunder are not transferable and
cannot be assigned, pledged, hypothecated or disposed of in any way until they
become vested, and may be transferred thereafter in accordance with applicable
securities law restrictions and your shareholder agreement restrictions.  Any
attempted transfer in violation of the Section shall be null and void.
 
 
 

--------------------------------------------------------------------------------

 


(b)           Notwithstanding anything contained in this Agreement to the
contrary, after you become vested in any of the Shares granted hereunder, no
sale, transfer or pledge thereof may be effected without an effective
registration statement or an opinion of counsel for the Corporation that such
registration is not required under the Securities Act of 1933, as amended, and
any applicable state securities laws.


4.           During the period commencing with the date hereof and prior to your
forfeiture of any of the Shares granted hereunder, you shall have all right,
title and interest in and to the Shares granted hereunder, including the right
to vote the Shares and receive dividends or other distributions with respect
thereto.


5.           You shall be solely responsible for any and all Federal, state and
local income taxes arising out of your receipt of the Shares and your future
sale of other disposition of them.


6.           This Agreement and the rights of the parties hereunder shall be
governed by and construed in accordance with the laws of the State of New York,
without regard to its conflicts of law principles. All parties hereto (i) agree
that any legal suit, action or proceeding arising out of or relating to this
Agreement shall be instituted only in a Federal or state court in the City of
New York in the State of New York, (ii) waive any objection which they may now
or hereafter have to the laying of the venue of any such suit, action or
proceeding, and (iii) irrevocably submit to the exclusive jurisdiction of any
Federal or state court in the City of New York in the State of New York, in any
such suit, action or proceeding, but such consent shall not constitute a general
appearance or be available to any other person who is not a party to this
Agreement.  All parties hereto agree that the mailing of any process in any
suit, action or proceeding at the addresses of the parties shown herein shall
constitute personal service thereof.


7.           If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unen­forceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.


8.           This Agreement and all the terms and provisions hereof shall be
binding upon and shall inure to the benefit of the parties and their respective
heirs and successors and, in the case of the Corporation, its assigns.


9.           This Agreement may not be amended except in a writing signed by all
of the parties hereto.
 
 
2

--------------------------------------------------------------------------------

 


10.         Nothing contained herein shall be construed to create an employment
agreement between the Corporation and you or require the Corporation to employ
or retain you under such a contract or otherwise.


11.         Notwithstanding anything contained this in Agreement to the contrary
the Shares shall become fully vested upon your death or upon your becoming
disabled, which shall mean you shall have been unable to render all of your
duties by reason of illness, injury or incapacity (whether physical or mental)
for a period of six consecutive months, determined by an independent physician
selected by the Board of Directors of the Corporation.


12.         Notwithstanding anything contained this in Agreement to the
contrary:
 
(a)           the Shares shall become fully vested upon the occurrence of a
Change of Control (as defined in this Section 12), which shall occur upon
 
(i)           (a) thirty-five percent (35%) or more of the outstanding voting
stock of the Corporation has been acquired by any person (as defined by Section
3 (a) (9) of the Securities Exchange Act of 1934, as amended) other than
directly from the Corporation; (b) there has been a merger or equivalent
combination involving the Corporation after which 49% or more of the voting
stock of the surviving corporation is held by persons other than former
shareholders of the Corporation; (c) twenty percent (20%) or more of the members
of the Board elected by shareholders are persons who were not nominated in the
then most recent proxy statement of the Corporation; or (d) the Corporation
sells or disposes of all or substantially all of its assets.
 
(ii)          any “person”, as such term is used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) or persons
acting in concert (other than Drury J. Gallagher, Firebird Global Master Fund,
Ltd., Van Z. Krikorian or any of their affiliates) become the “beneficial owner”
or “beneficial owners” (as defined in Rule 13d-3 under the Exchange Act, or any
successor rule or regulation thereto as in effect from time to time), directly
or indirectly, of the Corporation’s securities representing more than 50% of the
combined voting power of the Corporation’s then outstanding securities, pursuant
to a plan of such person or persons to acquire such controlling interest in the
Corporation, whether pursuant to a merger (including a merger in which the
Corporation is the surviving corporation), an acquisition of securities or
otherwise; and
 
(b)           A transaction shall not constitute a Change of Control if its sole
purpose is to change the state of the Corporation’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Corporation’s securities immediately before such
transaction.
 
(c)           The Shares shall become fully vested upon your death or upon your
becoming disabled, which shall mean you shall have been unable to render all of
your duties by reason of illness, injury or incapacity (whether physical or
mental) for a period of six consecutive months, determined by an independent
physician selected by the Board of Directors of the Corporation.
 
 
3

--------------------------------------------------------------------------------

 
 
13.           In the event of any conflict between the terms of this Agreement
and of the Employment Agreement, the provisions contained in this Agreement
shall control.


If this letter accurately reflects our understanding, please sign the enclosed
copy of this letter at the bottom and return it to us.
 

 
Very truly yours,
Global Gold Corporation




By:___________________________
Drury J Gallagher, Secretary and Treasurer

 
Agreed:




______________________________
Van Z. Krikorian
 
4
 
 